COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 ALEJANDRO HERNANDEZ AND                                          No. 08-18-00045-CV
 THE FREEDOM INDEED                              §
 FOUNDATION, INC.,                                                   Appeal from the
                                                 §
                             Appellants,                       County Court at Law No. 7
                                                 §
 V.                                                             of El Paso County, Texas
                                                 §
 CONSTABLE R.A. SOMMERS                                           (TC# 2017DCV0816)
 PRECINCT #7,                                    §

                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to the Court that Appellants are indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF AUGUST, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.